849 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond Lawson DAVIS, Petitioner-Appellant,v.John REES, Warden, Respondent-Appellee.
No. 87-6384.
United States Court of Appeals, Sixth Circuit.
June 15, 1988.

Before BOYCE F. MARTIN, Jr., MILBURN and RALPH B. GUY, Jr., Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The facts of the case indicate that on June 29, 1977, Raymond Lawson Davis attempted to physically assault a 15-year-old near the Beach Bend Amusement Park in Bowling Green, Kentucky.  After the assault began, the victim was able to escape by jumping from the car.


3
On September 26, 1977, Raymond Lawson Davis was convicted in the Warren Circuit Court, Bowling Green, Kentucky, of kidnapping.  Judgment was entered following the trial committing him to the Kentucky State Reformatory for his natural life.  He appealed that judgment to the Kentucky Supreme Court, and his conviction was affirmed on July 3, 1978.


4
Subsequently, Raymond Lawson Davis filed a series of post-conviction relief petitions and federal habeas petitions seeking to overturn this conviction.  The basic issue which he has pursued throughout his various post-conviction filings has been the failure of his counsel to raise the exemption to the kidnapping statute found in the Kentucky Revised Statute, Sec. 509.060.  This issue is the same one which was raised on a previous petition for habeas corpus.  In November of 1981, this court affirmed the district court's denial of that petition.


5
The district court dismissed the petition for habeas corpus in his present case on the grounds that it was repetitious.  Upon a review of the record, it is clear that this same issue has been previously litigated and determined adversely to Raymond Lawson Davis.  His other issues are without merit.


6
The judgment of the district court is affirmed.